DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Motohari Sharif et al., US Patent Application Publication no. 2016/0183483 discloses an irrigation system that determines a water irrigation amount based on age and growth stage water usage of plants and weather forecasts including rainfall predictions.  Motohari Sharif et al. further discloses an irrigation system including flow meters, valves, pumps and an irrigation reservoir that includes a level sensor for providing indications that water level is at or below a threshold level.
Grossman, US Patent Application Publication no. 2017/0223910 discloses a drip irrigation system that determines a water irrigation amount based on sensed soil moisture information and weather forecast information including expected rainfall.
Rainone et al., US Patent Application Publication no. discloses an irrigation system that includes water level and flow rate sensors for monitoring flow rate and the amount of water in a water supply.
The prior art of record does not teach or suggest an irrigation system that determines an actual water usage amount for plants based on current growth stage, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to correct a minor typographical error in the claims:
1)  In line 19 of claim 1, please replace “plating” with “planting”. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        March 12, 2021